Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. NO restrictions warranted at initial time of filing for patent. 

Priority
3. 	Applicant claims foreign priority under 35 USC 119a-d to European application filed on 11/08/2019. 

Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 03/10/2020 and 04/22/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Oath/Declaration
5. 	Applicant's Oath was filed on 03/10/2020. 


Drawings
6. 	Applicant's drawings filed on 03/10/2020 has been inspected and is in compliance with MPEP 608.01.

Specification
7. 	Applicant's specification filed on 03/10/2020 has been inspected and is in compliance with MPEP 608.02. 

Claim Objections

8. 	NO objections warranted at initial time of filing for patent. 

EXAMINER'S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

10.	Authorization for this examiner's amendment was given in an interview with Mary Bertani on 07/23/2021

The application has been amended as follows:

1. (Currently Amended) A microcontroller comprising a first integrated circuit configured to receive power from a power supply comprising a second integrated circuit via at least one power input terminal and wherein at least one communication terminal provides for communication between the microcontroller and the power supply, wherein the microcontroller is configured to provide for encrypted communication between the power supply and the microcontroller based on a pre-shared encryption key, the
encrypted communication configured to provide for authentication of the identity of the power supply and,when the power supply passes the authentication, the microcontroller is configured to operate in a normal mode and receive said power from the power supply, and when the power supply fails authentication, the microcontroller is configured to enter a tamper mode in which the microcontroller operates with a reduced level of functionality compared to the normal mode.

13. (Currently Amended) A method of authentication between a microcontroller comprising a first integrated circuit and a power supply comprising a second integrated circuit, the power supply configured to provide power to said microcontroller by at least one power supply line and wherein at least one communication line provides for communication between the power supply and the microcontroller, the method comprising: providing for, using said communication line, encrypted communication between the power supply and the microcontroller based on a pre-shared encryption key, the encrypted communication configured to provide for authentication of the identity of the power supply and, when the power supply passes authenticated, operating the when the power supply fails authentication, causing the microcontroller to enter a tamper mode in which the microcontroller operates with a reduced level of functionality compared to the normal mode.

19. (Currently amended) A system comprising a microcontroller and a power supply, wherein the microcontroller is configured to provide for secure communication
between the power supply and the microcontroller based on a pre-shared encryption key, the secure communication configured to provide for authentication of the identity of the power supply, and the microcontroller is configured to enter a tamper mode in which the microcontroller operates with a reduced level of functionality compared to a normal mode of operation, when the power supply fails an authentication process. 

20. (Currently Amended)The system according to claim 19 when the power supply passes the authentication process.


Reasons for Allowance
9. 	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed. 

Closest Prior Art: 
U.S. Publication No. 20060218414 discloses on paragraph 0016 and 0017 “According to a first aspect of the present invention there is 

U.S. Publication No. 20140157174 discloses on paragraph 0064 “The communication transmission between the computerized device with wireless communication and the power supply and computer control is encrypted for security as is the transmission over the internet or cellular phone. The touch screen computerized device with wireless communication is either a made for purpose device programed to perform the functions described above and provided with the TLD or itis an application program (computer code) loadable to a cellphone, touch screen tablet, lap too computer or a desk top 

U.S. Publication No. 20160224048 discloses on paragraph 0024 “In some embodiments, the power supply facilitates cryptographic communication between the power supply and a device connected to the power supply. For example, a power supply can provide bi-directional cryptographic communications between the power supply and end devices, field devices, and so on. Further, in some embodiments, an operator can use a power supply connected to a network to obtain authentication information about a field device, such as a sensor, actuator or any other instrument. In some embodiments, two or more authentication modules (e.g., a first authentication module and a second authentication module) are configured to perform an authentication sequence (e.g., a "handshake") when a new device is installed, at startup/reset, periodically, at scheduled times, and/or other predefined events. Should the authentication modules fail to authenticate another device and/or one another, at least one of the devices (e.g., the unauthenticated device) can be partially or completely disabled and/or restricted from communicating with other devices.”

U.S. Publication No. 20200127503 discloses on 0015 “According to another embodiment of the present disclosure, there is provided a power transmission controller used in a wireless power transmitting device that transmits a power signal to a wireless power receiving device, wherein a protocol defined in a Qi standard is used to facilitate encryption communication, and a specific power supply mode is prohibited when information received from the wireless power receiving device using the encryption communication does not match an expected value.” Paragraph 0042 “Then, in the second device TX, a power supply mode is determined based on the first information X included in the data received by the non-encryption communication A and the first information X' included in the data received by the encryption communication B (S104). When the second device TX supports several power supply modes having different powers, if X and X' do not match, an operation in a predetermined power supply mode (for example, a power supply mode with high power) is prohibited.”

U.S. Publication No. 20140285318 discloses on paragraph 0019 “Advantageously, the power supply device can further comprise power consumption evolution analyzing means configured for analyzing the evolution of the power consumption of the authenticated device. In a preferred variant of an embodiment, the power consumption evolution analyzing device can be further configured for deducing a usage mode of the authenticated device based on the analysis of the power consumption evolution. It is thus possible to use the inventive power supply device not only for diagnostic purposes, but also to adapt its power supply to various different types of authenticated devices. An advantage of these 

U.S. Publication No. 20160224048 discloses on paragraph 0024 “In some embodiments, the power supply can be used to authenticate another device, such as an instrument that receives power from the power supply. For instance, power supply circuitry can be used to authenticate a powered device, a type of powered device, the manufacturer of a powered device, and so on. In this manner, the use of counterfeit equipment in an industrial automation setting can be prevented or minimized. Further, the power supply can be used to authenticate itself to equipment, such as controllers, input/output (I/O) modules, end devices, field devices (e.g., process sensors and/or actuators), and so forth. In some embodiments, the power supply facilitates cryptographic communication between the power supply and a device connected to the power supply. For example, a power supply can provide bi-directional 

U.S. Publication No. 20150278556 discloses on paragraph 0024 ““Some examples of anti -tamper sensing may include, sensing of a screw being unscrewed by transmitting light through the screw's shaft and detecting it from across the shaft, identification of acceleration data associated with a pattern of hard pulls indicating tampering, sensing light within a device, where in normal conditions a cover is on and light is substantially blocked, sensing a threshold number of attempts on a password, identifying attempts at illegal access to a device, toying with a power supply 

U.S. Publication No. 20180164351 discloses on paragraph on 0004 “Side channel attacks are aimed to gain information from the device by targeting these secondary channels of the device like the hardware, timing information, electromagnetic radiation, without limitation. Typical side channel attacks can include : attacking the cache implemented by monitoring the cache; timing attacks implemented by measuring the computation timing of different tasks; power monitoring attacks implemented by measuring the varying nature of device power consumption; electromagnetic attacks implemented by measuring electromagnetic radiation leaked from the device; fault injection attacks implemented by placing the device in abnormal conditions such as abruptly raising or lowering power supply voltage: and/or tampering with the clock, device temperature, without limitation.”

U.S. Publication No. 20110102136 discloses on paragraph 0062 “In the power-supply control system 1000, as described above, the information processing apparatus 100 can restrict the executable power-supply-related processing on the basis of the identification information and the processing control information. That is, in the power-supply control system 1000, for example, even when a power-supply device stolen by a malicious third party is connected to the information processing apparatus 100, the power-supply-related processing using the stolen power-supply device is restricted. For example, if a malicious third party steals the information processing apparatus 100 and connects an authorized power-supply device thereto, the information processing apparatus 100 can restrict the power-supply-related processing using the power- supply device.
 
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses secure communication between a power supply and controller and authenticating the power supply, and reducing powering, no one or two references anticipates or obviously suggest a microcontroller is configured to provide for secure communication between the power supply and the microcontroller based on a 
level of functionality compared to a normal mode of operation, when the power supply fails an authentication process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2491